                  Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 1 of 33


                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

       KRIS WORKMAN                                       §
       Plaintiff,                                         §
                                                          §
       v.                                                 §
                                                          §             CIVIL ACTION NO
                                                          §
       THE UNITED STATES OF AMERICA                       §                 19-cv-00506
       Defendants.                                        §
                                                          §
                                                          §
                                                          §
                                                          §


                        PLAINTIFF KRIS WORKMAN’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

            This case arises out of negligence and negligence per se by the United States of America

and its agencies causing the significant and permanent injuries at Sutherland Springs First Baptist

Church on November 5, 2017. Kris Workman, Individually, (hereinafter referred to as "Plaintiff"),

brings this Complaint under the Federal Tort Claims Act, 28 U.S.C. § 2674 against the United States

of America and would respectfully show the following:

                                               Contents

  I.        PARTIES…………………………………………………………………..…3

 II.        BACKGROUND…………………………………………………………..…3

               A. Congress passed key legislation to prevent shootings like the Sutherland Springs
                  shooting…….…..5
               B. Federal Law creates a mandatory, non-delegable duty for the Air Force to report
                  a conviction for domestic violence, incarceration for a crime punishable by more
                  than one year, and mental institution commitment…………………………..…7
               C. The Department of Defense and Department of the Air Force have a history of
                  failing to submit reportable incidents to the FBI's National Instant-Background
                  System database………………………………………………………….…10

III.        DEVIN KELLEY
                   Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 2 of 33


            A. The Air Force knows Devin Kelley's violent history…………………….…11
            B. The Air Force commits Devin Kelley to a mental health facility…………...13
             C. The Air Force convicts Devin Kelley of domestic violence, resulting in his
                incarceration for a crime punishable by more than one year……..……….....14
            D. The Air Force failed to report Devin Kelley's domestic violence conviction, his
               incarceration for a crime punishable by more than one year, and his commitment to
               psychiatric inpatient care…………………………………………………….16
            E. The Air Force failed to submit Devin Kelley's fingerprint data and conviction to the
               FBI's criminal background check database……………………………..…...17
       IV.      CAUSES OF ACTION.
            A. The Department of the Air Force was negligent…………………….………18
            B. The Department of Defense was negligent……………….…………………20
            C. Under Texas law, the United States is directly liable to the Plaintiffs through its Vice-
               Principals ……………………………………………………………….…...21
       V.      CAUSATION
            A. Department of Defense and Department of the Air Force's negligence cause injuries
               and damages to Plaintiff Kris Workman…………………………….………31
            B. Had the Air Force reported Kelley's history, the FBI's Instant Criminal Background
               Check System would have blocked Devin Kelley's firearm purchase…...…..32

      VI.       DAMAGES……………………………………………………….…………30

      VII.      JURISDICTION,VENUE,&SERVICE………………..……….……..……..34

  VIII.         LIABILITY OF THE UNITED STATES………………………..……….….35

      IX.       JURISDICTIONAL ALLEGATION……………………………..……….…37



                                            I.   PARTIES

1.1         Defendant is the United States of America.

1.2         Plaintiff is a resident of Texas.

1.3         Plaintiff received direct physical and emotional injuries from over eight gunshot wounds

in the shooting at the First Baptist Church of Sutherland Springs on November 5, 2017. He is

therefore a proper party to bring suit under Texas law for personal injuries suffered as a result

of the negligence of the United States of America, the United States Air Force and the

                                                         2
              Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 3 of 33


Department of Defense that proximately caused his permanent injuries.

                                      II.   BACKGROUND

2.1    Through several pieces of legislation spanning almost thirty years, Congress acted to block

individuals who present a known risk of violence from purchasing firearms. To that end, Congress

mandated that certain individuals must be flagged in an instant criminal background check system

used by firearms sellers nationwide in the interest of public safety. The Air Force and Department of

Defense ignored three statutory mandates that required Devin Kelley's entry into the background

check system: his domestic violence conviction, his conviction for a crime punishable by

imprisonment for over a year, and his commitment to a mental institution. As a direct result of the

Air Force and Department of Defense's failure to flag Kelley in the FBI (Federal Bureau of

Investigations) database, his documented threats of gun violence while in the Air Force combined

with his active efforts to acquire guns and body armor while in the Air Force predictably resulted in

a shooting rampage after his release from the Air Force.


       2.2     The Air Force provided no notice whatsoever to the civilian population of the

threat posed by this shooter when it illegally allowed the mentally ill shooter while under its

control to retain the legal capacity to purchase firearms and to continue to retain that capacity

upon discharge from the Air Force. The failure to act by the Air Force to comply with the law in

the use of ordinary care, despite the accumulated knowledge by mental health professionals

employed by and under contract with the Air Force about the shooter’s dangerous mental

condition made the shooter’s later acts of mass murder simply a question of time, location and

the identity of his victims.      The shooter predictably attempted to enter into domestic

relationships subsequent to his discharge. His mental illness known to the Air Force long

before his discharge in early 2014 combined with his propensity for threats of gun violence and

known prior attempts to acquire the means to perpetrate them resulted in a predictable armed

                                                     3
               Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 4 of 33


attack, targeting his ex-wife's family, c ongr e ga tion mem be rs , and neighbors at the

Sutherland Springs First Baptist Church on November 5, 2017.

2.3    Kris Workman was in the church that day as the praise team leader and had just returned

to a pew before the attack started from outside the church. Kris Workman, his brother Kyle and his

mother Julie all fell to the floor in the church when the shooting started and attempted to play dead. Kris

watched as others around him were shot. The shooter eventually approached Kris from behind, placed

the barrel of the rifle against his back and fired a paralyzing shot directly into his spine. He then drew

his sidearm before leaving the church and fired another round into Kris’ intestines, rupturing them. Kris

required surgery to close the abdominal wounds and lay hospitalized for weeks while doctors attempt to

assess, evaluate and treat his spinal injuries. He began a long rehabilitation program on an in-patient

basis and eventually transitioned to an outpatient. He has required ongoing medication for severe nerve

pain, repeated treatment for UTI infections related to catheterization and other treatments and

procedures, including psychological evaluation. He has lost almost all sensation below the waist and

now requires use of a wheelchair to move from place to place.           He continues to suffer from the

permanent and ongoing physical and emotional effects of his injuries and their effects and will do so for

the rest of his life because his paraplegia and associated complications are permanent. His ability to

father children is in doubt, his interaction with his one child is impaired, as is his interaction and

relationship with his wife due to his permanent injuries and loss of sensation below the waist.

2.4    Congress passed key legislation to prevent shootings like the Sutherland Springs

shooting.Federal law makes it unlawful to sell a firearm to a person whom the seller knows or has

reasonable cause to believe is someone who (a) has been convicted of a misdemeanor crime of domestic

violence; (b) has been convicted of a crime punishable by imprisonment for longer than a year; or (c) has

been committed to any mental institution. 18 U.S.C§922(d)(l),(4),(9). These categories of individuals

are forbidden from possessing firearms. Id.§922(g).

2.5    Congress attempted to quell the dangers presented by mass shooters like Devin

Kelley before he was even born. Initially passed as the Gun Control Act of 1968, the law

                                                        4
              Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 5 of 33


banned the sale of firearms to those individuals with criminal histories and those individuals

who have been committed to mental institutions.

In 1993, Section 103 of the Brady Handgun Violence Prevention Act required the Attorney

General of the United States to establish an instant criminal background check system that

a firearm seller must use to determine whether the sale of the firearm violates 18 U.S.C. §

922. Under 18 U.S.C. § 922(t), a licensed dealer of firearms shall not sell or transfer to any

person without first contacting the national instant criminal background check system.

2.6    Congress passed the Brady Bill to prevent shootings just like the Sutherland Springs

shooting. When the Brady Bill was introduced in the House, one of the Bill's sponsors

explained that express purpose:

                      Mr. Speaker, I rise to strongly support today's introduction of the Brady
                      Bill. Five years ago, a man named Larry Dale walked into Mercer's
                      Discount Foods in Tulsa, OK, and opened fire on an unsuspecting crowd
                      of shoppers. Dale's rampage killed one person and severely wounded
                      another. Many Oklahomans were outraged to learn that Dale, a convicted
                      felon with a history of mental illness, had walked into a gun store the day
                      before his crime, filled out a single form, and walked out with his
                      instrument of death. The tragedy is that 5 years after Larry Dale proved
                      how flawed the system is, the Brady Bill is not the law of the land.1
2.7    When the Brady Bill went to committee, the Chairman's opening statement in the House

Subcommittee hearings noted that the Brady Bill would effectively prevent barred individuals from

purchasing firearms: We are meeting today to consider a bill whose time has come- the Brady

Handgun Violence Prevention Act....

There is nothing complicated about this bill. ... It will save lives. The Brady Bill will save lives

that are being wasted in an epidemic of handgun violence from Brooklyn to Florida and all across

America. And that is not theory that is fact.

After Brady passes, a convicted felon will no longer be able to walk into a gun store, as

thousands have done this year, and walk out 10 minutes later with a murder weapon. State after


                                                     5
              Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 6 of 33


State has shown that waiting periods and background checks work.


2.8    The committee issued the House Committee Report. Under the heading "Summary and

Purpose," the committee reported:

The purpose of H.R. 1025 is to prevent convicted felons and other persons who are barred by

law from purchasing guns from licensed gun dealers, manufacturers or importers.

2.9    The House report underscored that background checks are necessary to prevent violent

offenders from gaining access to firearms:



                      The experiences of States which require background checks before firearm
                      sales also indicate that many repeat offender criminals buy guns directly from
                      firearms dealers. For example, in California, a background check intercepted
                      2,500 felons attempting to buy guns from dealers last year...


Each year in Illinois some 3,000 prohibited persons seek to purchase firearms and are denied.3

2.10   In 1996, the Domestic Violence Offender Gun Ban, also referred to as the "Lautenberg

Amendment," made it unlawful to sell firearms to anyone convicted of a misdemeanor crime of

domestic violence. Congress enacted the Domestic Violence Offender Gun Ban to "close [a]

dangerous loophole" in the gun control laws: while felons had long been barred from possessing

guns, many perpetrators of domestic violence are convicted only of misdemeanors.

2.11   In abusive relationships, the severity of domestic violence often increases over time, and the

presence of a firearm increases the likelihood of homicide.5 Congress recognized that "[f]irearms and

domestic strife are a potentially deadly combination." As one Senator noted during the debate over §

922(g)(9), "[A]ll too often, the only difference between a battered woman and a dead woman is the

presence of a gun." 142 Cong. Rec. 22986 (1996) (statement of Sen.Wellstone).




                                                     6
                  Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 7 of 33


A.     Federal Law creates a mandatory, non-delegable duty for the Air Force to report a
     Conviction for domestic violence. Incarceration for a crime punishable by more than one year,
                                  and mental institution commitment.


     2.12   Federal law requires and mandates Government agencies to report ineligible firearm

     purchasers to a national database. Specifically, 34 U.S.C. § 4090l(e)(l)(C) states that federal

     agencies that have "any record of any person demonstrating" that the person should not be able

     to purchase a gun "shall, not less frequently than quarterly, provide the pertinent information

     contained in such record to" the Attorney General for the national instant criminal background

     check system. Section 4090l (e) (l) (D) creates an obligation on agencies to correct and update

     these records.

     2.13   Title 10, U.S.C. section 1562 requires that the Department of Defense establish a central

     database of information on the incidents of domestic violence involving members of the armed

     forces. This section also requires that all military departments, including the Department of the

     Air Force, report domestic violence incidents. It is Department of Defense policy that all

     Department agencies, including the Department of the Air Force, comply with the (a) crime

     reporting requirements of the Uniform Federal Crime Reporting Act of 1988; (b) reporting

     requirements for victim and witness assistance notifications of the Victim's Rights and

     Restitution Act of 1990, and (c) reporting requirements of the Brady Handgun Violence

     Prevention Act.

     2.14   To that end, Department of Defense Directive 7730.47 and Department of Defense

     Manual 7730.47-M implement federal criminal-incident reporting requirements. The

     Department of Defense created the Defense Incident-Based Reporting System (DIBRS) as a

     central repository of incident-based data. This central repository includes incidents of domestic

     violence and criminal incident data. The Department of Defense has a non-delegable duty to

                                                        7
              Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 8 of 33


monitor and ensure compliance with Directive 7730.47 and populate data from DIRBS to the

FBI's National Incident-Based Reporting System (NIBRS). The DIBRS is the tool the

Department of Defense uses to collect and transmit reportable criminal incidents to the FBI's

Uniform Crime Report Program. The FBI's NIBRS is used in background searches to determine

whether an individual is eligible to purchase a firearm.

2.15    Department of Defense Instruction Manual 7730.47 implements the reporting requirements

of numerous federal laws, including the Uniform Federal Crime Reporting Act of 1988, The

Victims' Rights and Restitution Act of 1990, The Brady Handgun Violence Prevention Act, The

Lautenberg Amendment to the Gun Control Act, and The Jacob Wetterling, Megan Nicole Kanka,

and Pam Lychner Sex Offender Registration and Notification Program. This instruction manual

mandates that Department of Defense agencies, including the Air Force, report criminal incident

data to the FBI, maintain a 4 percent or less data submission error rate, and correct errors within 30

days of notification of the error. Department of Defense Manual 7730.47-M Volume 1 implements

the policy of Manual 7730-47 and prescribes reporting requirements pursuant to the various federal

laws.

2.16    Department of Defense Manual 7730.47-M Volume 1, Enclosure 3, prescribes the

reporting data elements needed to comply with Federal criminal incident reporting pursuant to

federal law. Enclosure 3 states the Defense Incident-Based Reporting System:

Shall be used to centralize the collection of information that is reportable by the DoD

Components pursuant to The Brady Handgun Violence Prevention Act of 1993, which requires

the Department of Defense to report these eight categories to the FBI for purposes of

prohibiting firearm purchases:




                                                      8
              Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 9 of 33


                       Persons who have been convicted in any court of a crime punishable by
                       imprisonment for a term exceeding 1 year....


Persons who have been adjudicated as mental defectives or who have been committed to a

mental institution. Persons convicted in any court of a misdemeanor crime of domestic violence.

2.17   The United States Air Force had the responsibility to report court-martial convictions of

domestic violence, and commitments of active-duty soldiers to inpatient psychiatric or mental

healthcare facilities to the Department of Defense's Incident-Based Reporting System database.



  B.                   The Department of Defense and Department of the Air Force have a
history of failing to submit reportable incidents to the FBI's National Instant-Background
                                     System database.

2.18   The United States Inspector General evaluated the Department of Defense and its agencies,

including the Department of the Air Force, process for reporting accurate criminal incident data to

the Defense Incident-Based Reporting System. The Inspector General issued his findings in Report

Number DOGIG-2015-01 r.


2.19   The Inspector General found that the Department of Defense "is not reporting criminal

incident data to the Federal Bureau of Investigation (FBI) ... as required by Federal law." As a result,

"10 years of DoD criminal incident data have not been provided to the FBI."

2.20   As an example of reporting failure, the Inspector General noted that between August

2012 and January 2013 the Air Force failed to report data to the Defense Incident-Based

Reporting System because the employee responsible had left the job and the replacement

employee was not trained.

2.21   The Inspector General concluded:

Our evaluation determined DOD has not completed the FBI's requirements for the DIBRS

database certification; therefore, DOD does not report criminal incident data to the Attorney

                                                       9
             Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 10 of 33


General, through the FBI.

Between approximately 2005 and 2015, the Defense Incident-Based Reporting System database

did not populate its data into the FBI's National Incident-Based Reporting System.

2.22   Before 2016, the United States knew or should have known that the failure to report criminal

incident data could foreseeably result in mass shootings. For example, on June 17, 2015, Dylan

Roof      shot    and     killed    nine     people      at    Emanuel      African     Methodist

Episcopal Church in Charleston, South Carolina. Roof should have been blocked by the background

check system from purchasing the gun that he used to kill those victims. Then FBI Director James

Comey concluded: "But the bottom line is clear: Dylan Roof should not have been able to legally

buy that gun that day." Director Comey promised to have a full review of the matter conducted by

the Inspection Division within 30 days.

2.23   In another high-profile mass shooting, on April 16, 2007, Seung-Hui Cho shot and killed

32 people on the Virginia Tech campus. In 2005, Mr. Cho had been adjudicated by a court to be

mentally ill and involuntarily committed to a mental health facility. However, because Virginia

state authorities had not reported Mr. Cho to the FBI, Mr. Cho was able to purchase the firearms

used in the shooting.

                              III. DEVIN KELLEY
             A.     The Air Force knows Devin Kelley's violent history.

3.1    Devin P. Kelley had a long, troublesome history with the United States Air Force. Mr.

Kelley entered active duty on January 5, 2010. He was initially assigned to an Intelligence

Specialist program but was cut from the program due to poor grades. The United States then

transferred him to the 49th Logistics Readiness Squadron at Holloman Air Force Base, New

Mexico.

3.2    Between July 2011 and March 2012, the Air Force placed in Mr. Kelley's employment file at

                                                    10
             Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 11 of 33


least four letters of counseling and at least five letters of reprimand. Mr. Kelley's conduct included

failure to obey direct orders, creating a hostile work environment, making false statements, and

insubordination of a superior officer. In at least seven of these letters, Mr. Kelley was warned

that his conduct was a criminal act. In at least three of these letters, the Air Force told Mr.

Kelley that he had proven that he could not be depended upon. In at least two of these letters,

the Air Force noted that Mr. Kelley could not always be trusted and had demonstrated a

disregard for the Air Force's core values. In each of these letters, the Air Force warned Mr.

Kelley that future misconduct would lead to more severe punishment.

3.3    During Mr. Kelley's service, he was caught trying to sneak firearms on to Holloman Air

Force Base. Military officers were advised that Kelley was attempting to carry out death threats

made to his commanding officers.

3.4    While serving in the Air Force, Mr. Kelley began dating Tessa K. Kelley and married

her shortly thereafter on April 12, 2011. She had a child from a former relationship. In late

April of 2011, Tessa Kelley moved into base housing on Holloman Air Force Base. Devin

Kelley abused both Ms. Kelley and her minor child on base. Mr. Kelley would push and hit the

child, often on the child's head. On at least two occasions, Mr. Kelley hit the child hard enough

to cause death or serious bodily injury. On June 8, 2011, Tessa Kelley took her child to Gerald

Champion Medical Center in Alamogordo, New Mexico because he was vomiting. The

attending pediatrician noticed not only vomiting, but febrile seizure and bruising to the left side

of the child's face. A CT scan revealed a fractured clavicle and subdural hemorrhage (bleeding

on the brain). After the fact, Devin Kelley admitted to the United States Air Force that he caused

these injuries without excuse or justification. Devin Kelley produced a video confessing to his

wrongful conduct.

3.5    The NM Children, Youth, and Families Department took the child into their custody.
                                                     11
             Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 12 of 33


3.6    Between June 24, 2011, and April 27, 2012, Devin Kelley also physically and

emotionally abused Tessa Kelley. He would punch her, choke her, pull her hair, and kick her.

Foreshadowing the violence to come, Kelley threatened Tessa Kelley that if she ever told anyone

about the abuse, he would "kill [her] and [her] entire family." He told her, "I could just bury you

some where here in the desert and nobody would ever find you." On April 23, 2012, while

driving to El Paso, TX, Kelley took out his gun and held it against Tessa Kelley's temple and

said, "Do you want to die?" Tessa Kelley pushed the gun away and Mr. Kelley placed the gun in

his mouth. He told her he would kill her if she told anyone. Further, Tessa Kelley alleged that

Devin Kelley sexually assaulted her during the marriage. Devin Kelley admitted these facts to

the Air Force in November 2012.

3.7    Devin Kelley abused Tessa Kelley multiple times and admitted this violent conduct to

the Air Force. At least once, Air Force security was called to the residence when Devin Kelley

choked Tessa Kelley for at least 15-20 seconds. Mr. Kelley admitted to the Air Force that there

was no justification or excuse for his violent conduct.

       B.     The Air Force commits Devin Kelley to a mental health facility.


3.8    As a result of Devin Kelley's work conduct, threats made by Mr. Kelley, and the

domestic abuse of his wife and child, the Government ordered Kelley confined to Peak

Behavioral Health Services. Peak is a private psychiatric hospital that has special programs for

the care of active duty service members. Upon information and belief, the United States has a

contractual relationship with Peak to offer inpatient commitment and therapy.

3.9    While receiving inpatient care at Peak, Mr. Kelley made several threats that if he were

picked up by Security Forces, he would go for their guns. While at Peak, Devin Kelley tried to

obtain firearms and conducted research into body armor. Mr. Kelley was trying to carry out threats

                                                    12
             Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 13 of 33


he made against his chain of command. He made these plans to purchase another firearm because

his other weapons had been confiscated by the Air Force, its agents, or contractors.

3.10   Devin Kelley escaped Peak Behavioral on June 7, 2012, by jumping a fence with

arrangements to purchase a firearm. Before he could, he was caught by Texas authorities the next

day.

C.                   The Air Force convicts Devin Kelley of domestic violence, resulting in
              his incarceration for a crime punishable by more than one year.

3.11   The Air Force court-martial alleged several charges against Devin Kelley: (a) Mr.

Kelley violated UCMJ Art. 86 by fleeing Peak Behavioral Health Services Facility; (b) Mr.

Kelley violated UCMJ Art. 128 by causing physical injury to his stepson, including the broken

clavicle and subdural hematoma; (c) Mr. Kelley violated UCMJ Art. 128, by holding a gun to

Tessa Kelley's temple and asking if she wanted to die; and (d) Mr. Kelley violated UCMJ Art.

134, by threatening to kill Tessa Kelley, members of her family, and members of his squadron.

3.12   The probable cause findings for Mr. Kelley's charges stated:

The evidence presented during the hearing clearly indicates that the minor child was subject to

physical abuse. The evidence also indicates that Mrs. Tessa Kelley was assaulted by a weapon

being placed against her head and that AIC Kelley had threatened her on other occasions.

Finally, the evidence establishes that AIC Kelley left the Peak Behavioral Health Services

facility, his place of duty, without authorization.


3.13   On July 10, 2012, the Air Force determined that Devin Kelley should be confined while

awaiting trial because "it is foreseeable that [Mr. Kelley] will not appear for trial and/or will

engage in serious criminal misconduct." As a basis for this conclusion, the Air Force noted:

The Evidence shows a serious escalation of behavior involving firearms and threats after the

physical abuse of a child. Particularly alarming is his decision to try to obtain another firearm

                                                      13
              Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 14 of 33


 while undergoing inpatient mental health care, conducting research on body armor, and then

 escaping from the facility late at night without authorization....



 Lesser forms of restraint are inadequate to mitigate the flight risk he poses nor would they

 prevent him from carrying out the threats that he has made against others, especially given the

 forethought and planning that he showed by attempting to purchase another firearm and his

 escape from the mental health facility.



 3.14    The Air Force General Court Martial Order No. 10 specifically noted at the top of the

 order that this was a "Crime of Domestic Violence. 18 U.S.C. § 922(g) (9)." The citation to

 section 922(g)(9) references the federal law that prevents individuals convicted of even a

 misdemeanor crime of domestic violence from possessing a firearm.

 3.15    Devin Kelley pleaded guilty to unlawfully striking Tessa Kelley, choking her, pulling

 her hair, and kicking her. He also pleaded guilty to assaulting his stepson with force likely to

 produce death or grievous bodily harm. His other charges were withdrawn and dismissed with

 prejudice as a part of his plea deal. The Air Force sentenced Devin Kelley to 12 months of

 imprisonment, a bad-conduct discharge, and reduction in rank to airman basic (E-1). During

 Mr. Kelley's pre-trial and post-trial confinement, the Air Force placed him on lockdown for

 suicide risk. On April 10, 2014, the Air Force discharged Devin Kelley.

D.      The Air Force failed to report Devin Kelley's domestic violence conviction, his
     incarceration for a crime punishable by more than one year, and his commitment to
                                  psychiatric inpatient care.


 3.16    Under federal law and Dep't of Defense Manual 7730.47-M, Vol. 1, Enclosure 3, the

 United States Air Force (and its agents and employees) had a mandatory, non-delegable
                                               14
              Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 15 of 33


obligation to report Devin Kelley's indictments, convictions at court-martial, commitment

to a mental institution, and domestic violence to the FBI.

3.17    And the Department of Defense failed to ensure that its own directives were properly

enforced. The Air Force had an unacceptably high failure rate of which the Department of Defense

was aware. The Department of Defense's failure to manage, supervise, and monitor the Air Force's

repeated failures to comply also proximately caused Mr. Kelley's conduct and conviction to go

unreported.

3.18    In 2014, the Inspector General of the Department of Defense evaluated the reporting

system's compliance with its own mandatory procedures and policies. The principal finding of this

investigation condemned the performance of the Department of Defense. Specifically, it found that

the military was:

not reporting criminal incident data to the Federal Bureau of Investigation (FBI) for inclusion in

the annual Uniform Crime Reports to the President, the Congress, State governments, and

officials of localities and institutions participating in the Uniform Crime Report Program, as

required by Federal law.

3.19    As a result of this failure:

10 years of DoD criminal incident data have not been provided to the FBI for inclusion in the

annual uniform crime reports to the President, the Congress, State governments, and officials of

localities and institutions participating in the UCR Program, as implemented in DoD Directive

7730.47 and DoD Manual 7730.47-M, Volume 1.


   E.                  The Air Force failed to submit Devin Kelley's fingerprint data and
                 conviction to the FBI's criminal background check database.

3.20    The FBI's Next Generation Identification database's primary function is to provide the FBI a

fully automated fingerprint identification and criminal history reporting system. The failure to

                                                     15
                Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 16 of 33


populate this database with all the required fingerprint records can allow someone to purchase a

weapon who should not, hinder criminal investigations, and potentially impact law enforcement and

national security interests.

3.21    Specifically, among other uses, the Next Generation Identification information is checked by

Federal Firearms Licensees to instantly determine, through the FBI's National Instant Criminal

Background Search System, whether a prospective buyer is eligible to buy firearms. The failure to

populate FBI databases with all the required fingerprint records can result in someone purchasing a

weapon who should not.

3.22    The United States' Inspector General admitted the allegations in Paragraphs 3.20 and 3.21 in

Report No. DOGIG-2018-035, dated December 4, 2017. The Inspector General found that the

Military Services did not consistently submit fingerprint cards and final disposition reports as

required. The Inspector General stated:

Any missing fingerprint card and final disposition report can have serious, even tragic

consequences, as may have occurred in the recent church shooting in Texas.

3.23    The Air Force criminal fingerprints are submitted to the FBI either electronically or by mail. In

the time period sampled by the United States Inspector General, he found that the Air Force Security

Forces failed to submit fingerprint cards and final disposition reports the majority of the time-in sixty

(60) percent of cases.

3.24    In 2015, The Inspector General made recommendations to the Department of the Air Force to

correct errors in the submission of fingerprint cards and final disposition reports in Report No. DOGIG-

2015-081. The Air Force agreed with this recommendation. However, the Air Force took no corrective

action to ensure Devin Kelley's finger prints or final criminal disposition reports were reported. And the

Department of Defense did not follow its policy to monitor compliance with these reporting

requirements.




                                                       16
             Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 17 of 33


                                   IV. CAUSES OF ACTION
                A.     The Department of the Air Force was negligent.

4.1    The Department of the Air Force negligently failed to report criminal incident data to the

Defense Incident-Based Reporting System of Devin Kelley's criminal conviction of a crime

punishable by imprisonment for a term exceeding one year, convictions of domestic violence,

and commitment to the mental institution.

4.2    The Department of the Air Force failed to submit criminal-history data to the FBI when

probable cause existed in the Air Force Office of Special Investigations and Air Force Security

Forces investigations on Kelley, after Kelley's court-martial convictions, and also upon his post-

trial confinement at Holloman Air Force Base.

4.3    The United States, through Secretary of the Air Force Heather Wilson, admitted the

allegations found in Paragraph 4.2 in response to a question by Senator Mazie K. Hirono in a

submission dated December 13, 2017.

4.4    Alternatively, the Department of the Air Force negligently submitted inaccurate or

incomplete criminal incident data to the Defense Incident-Based Reporting System of Devin

Kelley's criminal conviction of a crime punishable by imprisonment for a term exceeding one

year, convictions of domestic violence, or commitment to the mental institution.

4.5    The Department of the Air Force negligently failed to correct incomplete or incorrectly

submitted criminal-incident data to the Defense Incident-based Reporting System of Devin

Kelley's criminal conviction of a crime punishable by imprisonment for a term exceeding one

year, convictions of domestic violence, or commitment to the mental institution.

4.6    The Department of the Air Force negligently failed to submit fingerprint cards and final

disposition reports for Devin Kelley's criminal convictions, or alternatively submitted incomplete or

incorrect data to the FBI as required by federal law. As a result, the FBI's Next Generation

                                                     17
              Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 18 of 33


Identification database lacked critical information about Devin Kelley's history and failed to prevent

the sale of firearms to Devin Kelley.

4.7    Preliminary findings by the Air Force Inspector General confirmed the Air Force Office of

Special Investigations and Security Forces personnel then assigned at Holloman Air Force Base,

New Mexico, did not report required information to civilian law enforcement in the Kelley case.

The review also found the error in the Kelley case was not an isolated incident and similar reporting

lapses occurred at other locations.

4.8    In fact, the problem was widespread across both the Office of Special Investigations and the

Air Force Security Forces. A 2015 Defense Department audit revealed that the Air Force was not in

compliance with a mandatory statutory requirement to report all offender criminal history data and,

despite the discovery of non-compliance, the Air Force made no retroactive corrections.

4.9    The Department of the Air Force admitted the allegations contained in Paragraph in a press

release published on November 28, 2017. The Department of the Air Force, through the Secretary

of the Air Force Heather Wilson, admitted the allegations contained in Paragraph 4.8 on December

6, 2017 before the United States Senate Judiciary Committee.

                    B.     The Department of Defense was negligent.

4.10   The Department of Defense negligently failed to ensure that the Department of the Air Force

submitted the required criminal incident, fingerprint cards, and final disposition data.

4.11   The Department of Defense negligently failed to ensure that identified criminal incident

data errors are tracked to correction.

4.12   The Department of Defense negligently failed to populate data about Devin Kelley's

criminal conviction of a crime punishable by imprisonment for a term exceeding one year,

convictions of domestic violence, and commitment to the mental institution from the Defense

Incident-Based Reporting System into the FBI's National Incident-Based System.


                                                       18
                  Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 19 of 33


C.     The United States through both the Department of Defense and the United States Air

                        Force was Negligent Per Se Under Applicable Texas Law

     4.13    Numerous Texas courts have already recognized the viability of a tort action based on

     violations of Section 922 of the Brady Act. See Reyna v. Academy Ltd., No. 01-15-00988-CV,

     2017 WL 3483217, at *4–7 (Tex. App.—Houston [1st Dist.] Aug. 15, 2017, no pet. h.) (recognizing

     violation of § 922 may constitute negligence per se); Wal-Mart v.Tamez, 960 S.W.2d 125, 128

     (Tex. App.—Corpus Christi 1998, pet. denied) (same); Bryant v. Winn-Dixie Stores, Inc., 786

     S.W.2d 547, 548–550 (Tex. App.—Fort Worth 1990, writ denied) (same); Peek v. Oshman’s

     Sporting Goods, Inc., 768 S.W.2d 841, 844 (Tex. App.—San Antonio 1989, writ denied) (same);

     Ellsworth v. Bishop Jewelry and Loan Co., 742 S.W.2d 533 (Tex. App.—Dallas 1987, writ denied)

     (same). Texas law therefore recognizes a tort action that is analogous to the action that Plaintiffs are

     bringing under the FTCA. Vice-principals of the United States Air Force and the United States

     Department of Defense failed to perform their statutorily required duties Under Section 922 and the

     other aforementioned statutes and regulations. Texas does not and would not allow private persons

     to act with the astonishing level of impunity audaciously suggested by the United States in prior

     motions in companion cases arising out of the same shooting, when their negligent acts and

     omissions result in the murders and grievous injuries of Texas citizens as a result of such

     brazenly negligent conduct as the facts of this case demonstrate.

        D.                  Under Texas law, the United States is directly liable to the Plaintiffs
                                     through its Vice- Principals


     4.14    Plaintiffs incorporate the preceding paragraphs and re-allege them as if fully set forth

     here. Texas law imputes direct liability for the acts and omissions of vice-principals that

     proximately cause injury and damages. Persons with command authority over units and

                                                           19
             Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 20 of 33


divisions of the Air Force, and/or over the entire Air Force and Department of Defense; and/or

who had authority to employ, direct and discharge Air Force personnel and/or were responsible

for engaging in non-delegable duties imposed on the Air Force by law and regulations committed

the acts and omissions that directly and proximately caused the injuries and damages of each

plaintiff. Their acts are deemed under Texas law as the acts of the Air Force and the Department

of Defense itself.

4.15   Vice-principals of the United States Air Force breached their statutory duties to enforce

their non-delegable mandatory obligations under 18 U.S.C. 922(d) (l) to cause the relevant

personnel within the Air Force to report persons who have been indicted or convicted in any

court of a crime punishable by imprisonment for a term exceeding one year, specifically

including airman Devin Kelley.

4.16   Vice-principals of the United States Air Force breached their statutory duties to enforce

their non-delegable mandatory obligations under 18 U.S.C. 922(d)(4) to cause the relevant

personnel within the Air Force to report persons who have been committed to a mental

institution, specifically including airman Devin Kelley.

4.17   Vice-principals of the United States Air Force breached their statutory duties to perform

their non-delegable mandatory obligations under 18 U.S.C. 922(d)(l) to cause the relevant

personnel within the Air Force to report persons who have been indicted or convicted in any

court of a crime of domestic violence. 18 U.S.C. 922(d)(8).

4.18   Vice-principals of the United States Air Force breached their legal obligation under

Department of Defense Instruction 6400.06, which states in pertinent part: "[I]t is DOD policy

that a 'qualifying conviction' also includes a conviction for a 'crime of domestic violence' tried

by general or special court-martial which otherwise meets the definition of domestic violence."

Id. at section 6.1.4.3. Further, a "conviction for an offense meeting the definition of a 'felony
                                                   20
             Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 21 of 33


crime of domestic violence'.......shall also be considered a qualifying conviction." Id. at section

6.1.4.3.1.

4.19   Devin Kelley's conviction met the Requirements of DOD Instruction 6400.06 and other

applicable sections of 18 U.S.C. 922(d) yet Command level Air Force and Department of

Defense personnel (i.e., Vice-principals under Texas law) negligently failed to cause the relevant

information to be input into the relevant database by those acting under their control or direction

in their squadron.

4.20   The pre-trial confinement order, entered on June 8, 2012, and signed by Commander of

the 49th Logistics Readiness Squadron, Commander Nathan McCleod-Hughes, determined,

"The course of conduct by AlC Kelley leads me to conclude that he will continue to engage in

serious criminal conduct if not confined. He pointed a gun at his wife and then himself; carried

a weapon openly on his person; confessed to injuring his stepchild, and then fled the area by

driving to San Antonio, TX." The Order further concluded: "But for the intervention by his

father, I'm convinced that he would have been AWOL and would not have returned on his own

accord to Holloman AFB. After learning that he might be released from the mental health facility,

he deliberately planned to obtain another gun (the other gun having been taken away from him) and

body armor after making threats to kill his wife and threats to try to take away the guns of any

security forces members." The Order summarized the findings as follows: "I am convinced that he

is dangerous and likely to harm someone if released. I further believe that he is a flight risk. He fled

to San Antonio, TX after turning over his confession to harming his stepchild, thus demonstrating

that he is not likely to be present at any further hearings regarding his case. Furthermore, when he

was informed that he might be released from the mental health facility and placed into pretrial

confinement or other restrictions, he escaped from the mental health facility by jumping a fence late

at night after making arrangements to purchase a handgun." Command Level Air Force Personnel

                                                      21
               Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 22 of 33


concluded that Devin Kelley was dangerous and likely to harm someone if released.

4.21      Commander McCleod-Hughes unquestionably functioned as a squadron leader in charge

of the command of an entire squadron of the Air Force, and his authority renders him a vice-

principal under applicable Texas law.       McCleod-Hughes negligently failed to cause his

subordinates in the 49th Logistical Squadron and the investigative personnel assigned thereto to

report the relevant disqualifying information to the FBI regarding the Devin Kelley. His

negligence in failing under his command authority to do so is negligence of the United States

itself.

4.22      Air Force and Department of Defense vice-principals violated DoD Directive 5106.1

(references (b) and (c)) that all DCIOs and all other DoD investigative and police organizations

shall submit to the FBI as prescribed therein, the offender criminal history data for all Armed

Forces members they investigate for the commission of an offense listed in enclosure 3. Indeed,

Commander McCleod Hughes, as the Squadron Commander failed as a vice-principal to ensure

that persons under his command and control submitted the statutorily required information into

the FBI’s background check system. His failure to do so and instruct those under his command

to do violated not only Air Force and DoD regulations, but also the express requirement of

Section 922 of the Brady Act. At no time during the pre-trial confinement or the court-martial

proceedings did Commander McLeod Hughes perform his statutory duties as a vice-principal of

the Air Force and the squadron leader of this disturbed airman to ensure that the information

necessary for civilian authorities to become aware of the danger posed by Airman Kelley was

submitted as required by law to the FBI.

4.23      Further, DODI 5055.11 PS, Section 5.1 mandates that the Inspector General of the

Department of Defense shall monitor and evaluate compliance with this instruction. Under

section 5.2, the Secretaries of the Military Departments and the Heads of the other DoD


                                                  22
               Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 23 of 33


Components shall: (5.2.1) issue procedures as may be necessary to implement and comply with

this instruction; (5.2.2) ensure that Commanders (i.e. vice-principals) establish and follow

procedures to promptly notify the appropriate DCIO or other DoD law enforcement organization

when a military judicial proceeding is initiated or command action is taken in non-judicial

proceedings against a military subject investigated by a law enforcement organization for an

offense listed in enclosure 2 and of the final disposition of such military judicial or non-judicial

proceedings.

4.24   Vice-principals, including but not limited to Commander McLeod Hughes,                of the

United States Air Force breached their mandatory non­ delegable duty to report the required

information into NICS upon the initiation of the articles of court-martial against Devin Kelley in

September 2012, and upon his conviction, and upon his sentencing. On December 6, 2017,

Secretary Dr. Heather Wilson of the United States Air Force admitted under oath before the

Senate Judiciary Committee that the United States Air Force should have input the required

information on the occurrence of each of those events.

4.25   Under 18 U.S.C. § 922(d) and Department of Defense Manual 7730.47-M, Vol. 1,

Enclosure 3, the United States Air Force had a mandatory obligation to report Kelley's

indictments, convictions at court-martial, commitment to a mental institution, and domestic

violence to the FBI. However, vice-principals of the Air Force and Department of Defense failed

to report Kelley's legally required and disqualifying data into the NICS as obligated by law.

Vice-principals at the Department of Defense failed to ensure that its own mandatory directives

were properly enforced as its agency, the Air Force, had an unacceptably high failure rate of

which the Department of Defense was aware. The Department of Defense's failure, by vice-

principals in charge of the applicable units and divisions of the Department of Defense and the

Air Force, to manage, supervise, and monitor the Air Force's repeated failures to comply with

                                                    23
              Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 24 of 33


these mandatory directives also caused Devin Kelley's conduct and conviction to go unreported.

4.26   The vice-principals in the Air Force responsible for mandating compliance with the

applicable mandatory, non-discretionary statutes and regulations set forth herein negligently

failed to o r de r , monitor, supervise, train and enforce the mandatory requirements of these laws

and regulations by all relevant personnel in all relevant units and divisions of the Air Force.

4.27   Secretary Wilson testified before the Judiciary Committee in December 2017 that the Air

Force Inspector General and the Air Force would monitor corrective action and complete

periodic audits, prospectively, to insure compliance with the required regulations and statutes

for reporting criminal history information to the FBI. The Inspector General and the Auditor

General of the Air Force occupy positions as vice-principals of the Air Force within the

meaning of Texas law and failed to perform their required obligations to order, audit the

completion of and compel the input of the statutorily required information in a timely manner.

Their failures to comply with their statutory duties as vice principals of the Air Force prevented

the FBI from receiving the statutorily necessary information from relevant personnel in the Air

Force to prevent this disqualified, sick airman from ever passing a background check using the

NICS database once the Air Force turned him loose on civilian society with no notice

whatsoever of the danger following the completion of his sentence.

4.28   Secretary Heather Wilson and her predecessor, as Secretaries of the Air Force, had the

obligation to monitor DoD IG audit reports and Air Force Auditor General reports, directly and

through their direct subordinates, to ascertain compliance with the United States Code and DoD

regulations and directives promulgated to comply with the United States Code, including but

not limited to 18 U.S.C. § 922(d) and Department of Defense Manual 7730.47-M, Vol. 1,

Enclosure 3. The DOD IG’s Report 2019-30 “Report of Investigation into the United States Air

Force’s Failure to Submit Devin Kelley’s Criminal History Information to the Federal Bureau


                                                       24
             Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 25 of 33


of Investigation” expressly sets forth the failures of the Air Force, the Air Force Security

Service and the Air Force Office of Special Investigations (AFOISI) to comply with the

statutory reporting requirements to the FBI for years prior to its first audit report in 1997. It

notes that Report PO 97-003 found a high level of non-compliance years preceding the release

of that report. (P.55). The Air Force agreed with the DoD IG’s recommendations to develop

new interim procedures and issued a directive by AFOSI in December 1996 “which emphasized

that reporting requirements are a mandatory inspection item for all AFOSI self-inspections and

AFOSI Inspector General inspections.”

4.29   Report 2019-30 goes on to document that in 2015 the DoD IG issued Report No.

DoDIG-2015-081, which         “determined that the Military Services still did not consistently

submit fingerprint cards and final disposition reports as required.” (P 56).          The failures

included failing to report twenty-eight percent of the required fingerprint cards and thirty

percent of the final disposition reports to the FBI”, yet neither the present nor former Secretary

of the Air Force, using their authority as vice-principals of the Air Force, took the necessary and

agreed steps to make the necessary corrections to eliminate the reporting deficiencies

retroactive prior to the shooting at the First Baptist Church on November 5, 2017.

4.30   The DOD IG report 2019-30 further noted that in November of 2017 the same office was

conducting yet another review of compliance by the military service branches with the Brady

and related DoD mandatory obligations (p. 56) and issued on December 5, 2017, Report No.

DODIG-2018-035, “Evaluation of Fingerprint Card and Final Disposition Report Submissions

by Military Service Law Enforcement Organizations”.        Report 2019-30 further notes that the

2017 report found that the Air Force continued to fail to report fourteen percent of the required

fingerprint cards and an identical percentage of the final disposition reports to the FBI as

required by law.


                                                   25
             Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 26 of 33


4.31   The Air Force Chief of Staff,       the Air Force Deputy Chief of Staff for Logistics,

Engineering and Force Protection and their respective predecessors each negligently failed as

vice-principals to issue timely and necessary orders to comply with the statutory obligations to

report the fingerprint cards and final disposition reports of all disqualified airman. they further

failed to issue timely orders on receipt of the DOD IG audit report in February 2015 and at all

time thereafter prior to the shooting in the First Baptist Church to correct training and

compliance deficiencies by issuing the necessary and “more robust” training requirements to

which Secretary Heather Wilson attested under oath on December 13, 2017 in response to

Question for the Record 1 issued by Senator Mazie Hirono following Secretary Wilson’s live

testimony before the United States Senate Judiciary Committee on December 6, 2017.

4.32   The Secretary of the Air Force and her predecessor Secretary Deborah Lee James failed

as vice-principals of the Air Force to comprehend and address the size, scope and severity of

the continued violations of the Brady Act and DoD mandatory policies outlined herein to order

the relevant subordinate offices within their respective commands to in turn order the

responsible personnel at the AFOSA and Air Force Security Commands to timely report all

disqualifying information under NICS to the FBI and to retroactively make the corrective

changes to report the unreported disqualifying information, to which the Air Force agreed as

Secretary Wilson admitted under oath following issuance of DoD IG report number DoD IG-

2015-081, issued in February 2015.

4.33   Indeed,   certain vice-principals and their predecessors in positions throughout the

command structure of the Air Force held command authority, on information and belief from

the Air Force’s own published listing of commands in 2016,        that empowered and authorized

them to act by commanding many subordinates under their command, yet failed to act within

the scope of their respective areas of command responsibility to order, compel and otherwise


                                                   26
            Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 27 of 33


ensure that fingerprint cards, disposition reports and other disqualifying information

mandatorily required to be reported to the FBI were in fact timely reported in accordance with

Sections 922 of the Brady Act and the other relevant statutes, directives and regulations set

forth herein. (See attached as Exhibit A Air Force Magazine, September 2016 edition p. 72-79).

Those vice-principals include, but are/were not limited to General David Goldfein, Air Force

Chief of Staff; General Stephen W. Wilson, Air Force Vice Chief of Staff; Lt. General Gina

M. Grosso, Deputy Chief of Staff in Manpower, Personnel and Services; Lt. General John W.

Raymond, Deputy Chief of Staff in Operations;          Deputy Chief of Staff in Operations Lt.

General John B. Cooper; and other vice-principals whose identities are known to the United

States and will become known to the Plaintiffs through the discovery process.

4.34   All of the aforementioned vice-principals were negligent in directing and commanding

the operational tasks mandated under the applicable statutes, directives and regulations to

mandatorily report the disqualifying information of the shooter to the FBI long before this

shooter left the Air Force and sought to purchase firearms from licensed dealers that were

used in the shooting, and which resulted in the permanent injuries to Plaintiff Kris Workman

that would not have occurred had the vice principals ordered the performance of the specific,

mandated statutory tasks set out above. The negligent performance of the operational tasks in an

affirmative way increased the harm to the public at large, and the victims of the shooting,

including specifically, Kris Workman.

4.35   Additionally, national background check systems designed specifically to be accessed to

determine whether a particular purchaser's receipt of a firearm violated the Gun Control Act

was not properly populated due to the failure to perform the operative tasks in a reasonable way.

Information actually known by the Airforce and United States of America through its vice

principals demonstrated Devin Kelley's purchase of firearms in the shooting would have, and


                                                  27
             Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 28 of 33


should have, been denied.

4.36   Due to the failure to properly perform operative tasks by vice principals and their

subordinates, the shooting and killing with the weapons obtained wrongfully occurred. It was

more likely true than not true that Kelley would not have shot Kris Workman and other victims at

the time of Mr. Workman’s severe injuries, without the acquisition and use of the type of

firearms Kelley felt he needed to be armed with to perform the task he chose. The failure to

adhere to, and operatively perform, the ministerial directives (including in house and external

standard operating procedures set out above) resulted in NICS policies that govern investigation

and reporting--that were required as ministerial acts and mandated to be complied with--not to

be properly followed. The very acts that would have given rise to a "denied" response to any

inquiry into the required data bases to be searched were not listed, as a direct result of the

operational tasks not being performed in a reasonable way.

4.37   Individually and collectively, vice-principals and other as yet unknown vice­ principals-

-pending discovery--of the Air Force and DOD negligently failed to comply with non-

delegable mandatory duties, thereby subjecting the Air Force to direct liability for its negligent

acts that proximately caused permanent injuries to Mr. Workman.

                                  IV.    CAUSATION
 A.     Department of Defense and Department of the Air Force's negligence caused the
                    injuries and damages to the Plaintiff Kris Workman.

5.1    One or more of the above negligent acts of the Department of the Air Force and the

Department of the Defense directly and proximately caused injury to the Plaintiffs.

5.2    When Devin Kelley attempted to purchase firearms to use in the Sutherland Springs

shooting, the FBI Incident-Based Reporting System should have included Devin Kelley's

criminal conviction of a crime punishable by imprisonment for a term exceeding one year,

convictions of domestic violence, and commitment to the mental institution. The FBI's database
                                               28
              Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 29 of 33


did not contain any of this required information, or alternatively, contained incorrect or

incomplete information, as a direct and proximate result of one or more of negligent acts of the

Department of Defense and Department of the Air Force.

5.3      When Devin Kelley attempted to purchase firearms to use in the Sutherland Springs

shooting, the FBI's National Instant Criminal Background Search System should have

contained Devin Kelley's criminal history, populated from the FBI's Next Generation

Identification system. However, because of the Government's negligence and utter failure to

comply with mandatory non-delegable duties, Kelley's fingerprint identification and criminal

disposition reports were not submitted to the FBI and the FBI's Background Check System did

not contain Kelley's convictions. When Devin Kelley attempted to purchase the firearms used in

the Sutherland Springs shooting, the sale should have been blocked for one or more of the following

reasons: (a) he had a conviction of a crime punishable by imprisonment for a term exceeding one

year; (b) he had a conviction for domestic violence; and (c) he had previously been committed to a

mental institution.

5.4      When Devin Kelley purchased the firearms used in the Sutherland Springs shooting, his

omission from the FBI's background check system and ability to complete the purchase was a

direct, proximate, and foreseeable result of one or more acts of negligence of the Department of

Defense and Department of the Air Force.

  B.            Had the Air Force reported Kelley's history, the FBI's Instant Criminal
       Background Check System would have blocked Devin Kelley's firearm purchase.
5.5      Devin Kelley purchased the firearms used in the Sutherland Springs shooting in April 2016

from a federal firearms licensee, Academy Sports & Outdoor. At the time,         the licensee must

submit biographical information about Kelley to the FBI's Instant Criminal Background Check

System. If the Air Force had properly reported Devin Kelley's history to the FBI as it was required


                                                    29
             Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 30 of 33


to do, the Background Check System would have informed the firearms dealer to deny the purchase.

5.6    The purpose of the Uniform Federal Crime Reporting Act of 1988, the Brady Handgun

Violence Prevention Act, and the Domestic Violence Offender Gun Ban are to ensure that

violent offenders and high-risk individuals like Mr. Kelley do not get access to firearms. The

Department of Defense in 1994 began designing the Defense Incident-Based Reporting System

(DIBRS) to meet criminal justice related reporting requirements mandated by the Uniform

Federal Crime Reporting Act and the Brady Handgun Violence Prevention Act. The DIBRS

permits the DOD to forward offense and arrest information required by FBI.

5.7    The entry into the federal law-enforcement database would have blocked Mr. Kelley's

purchase of the firearms used in the Sutherland Springs' shooting. The Government's acts or

omissions directly and proximately resulted in Devin Kelley's purchase of the firearms used in

the November 5, 2017 Sutherland Springs First Baptist Church shooting.

VI.   DAMAGES

6.1    The preceding paragraphs are incorporated and re-alleged as if fully set forth herein.

6.2    Plaintiff seeks recover for all elements of damages to which he is entitled under Texas

law. Plaintiff has incurred substantial past medical expense which are ongoing and is expected

to incur future medical expense in excess of one million five hundred thousand dollars during

the duration of his lifetime.

6.3    Plaintiff further seeks damages for physical pain and mental anguish, including mental

torment, pain and suffering, physical impairment, as well as significant disfigurement resulting

from gunshot wounds throughout his body.

6.4    As a direct and proximate result of the negligent, careless, and reckless conduct and

failures of Defendant United States of America, Plaintiff Kris Workman was injured and seeks

compensatory damages under applicable Texas law and statutory law of the United States.

                                                   30
                 Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 31 of 33


                          VII . JURISDICTION, VENUE, & SERVICE


7.1    This Federal District Court has federal-question jurisdiction of this action because this

action is brought pursuant to and in compliance with 28 U.S.C. §§ 1346(b), 2671-2680,

commonly known as the Federal Tort Claims Act.

7.2    Venue is proper in this district pursuant to 28 U.S.C. § 3191(e)(l) because the United

States is a Defendant, Plaintiffs reside in the Western District, and no real property is involved

in the action.

7.3    The United States of America may be served with process in accordance with Rule 4(1)

of the Federal Rules of Civil Procedure. Service is affected by serving a copy of the Summons

and Complaint by certified mail, return receipt requested, to the following:



                     John F. Bash, Esq.
                     United States Attorney for the Western District of Texas United States
                     Attorney's Office
                     ATTN: Civil Process Clerk 601 NW Loop 410, Suite 600 San Antonio, Texas
                     78216

                     William Barr
                     Attorney General of the United States, The Attorney General's Office
                     ATIN: Civil Process Clerk
                     950 Pennsylvania Avenue, NW Washington, DC 20530-0001

                    VIII. LIABILITY OF THE UNITED STATES
8.1    This case is commenced and prosecuted against the United States of America to and in

compliance with Title 28 U.S.C. §§ 2671-80, the Federal Tort Claims Act. Liability of the

United States is predicated specifically on 28 U.S.C. § 2674 because the personal injuries and

resulting damages of which the complaint is made were proximately caused by the negligence,

wrongful acts or omissions of employees or agents of the United States of America working for

the United States Department of the Air Force and/or Department of Defense, while acting
                                                    31
              Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 32 of 33


within the scope of their office, employment, or agency under circumstances where the

United States of America, if a private person, would be liable to the Plaintiffs in the same

manner and to the same extent as a private individual.

8.2    The United States Department of Defense and Department of the Air Force are

agencies of the United States. The Defendant, the United States of America, through its

agencies, at all times material to this lawsuit, owned and operated Holloman Air Force

Base and staffed its facilities and vehicles with its agents, servants and employees. The

Defendant, the United States of America, through its agencies, at all times material to this

lawsuit, owned and operated the Defense Manpower Data Center, which operates the

Defense Incident-Based Reporting System.

8.3    This lawsuit is not a claim listed in 28 U.S.C. § 2680, exceptions to the Federal Tort

Claims Act.

                        IX. JURISDICTIONAL ALLEGATIONS

9.1    Pursuant to 28 U.S.C. § 2675(a), Plaintiff timely presented his claim to the United

States by submitting a Form SF-95 to Mr. Bradford Hunt, located at the U.S. Air Force

Claims & Tort Litigation Division, 1500 West Perimeter Road #1700, Joint Base Andrews,

Maryland 20762, on July 17, 2018. See attached SF-95. Exhibit B.

9.2    Receipt of the claim (Air Force Claim No. 18-017041) by the Department of the Air

Force on June 20, 2018 was acknowledged by Jennifer Freda, paralegal to General Torts

Branch, Air Force Claims and Tort Litigation Division. (See Ms Freda’s correspondence

acknowledging receipt of claim attached as Exhibit C.)

9.3    As of May 9, 2019, more than six months have elapsed since the claim was

presented to the Defendant United States of America and Defendant United States of
                                                  32
             Case 5:19-cv-00506-XR Document 1 Filed 05/10/19 Page 33 of 33


America has not made a final disposition of Plaintiffs' claims. Accordingly, the claims of

the Plaintiff is deemed denied pursuant to 28 U.S.C. § 2675(a).

9.4    Plaintiff has exhausted his administrative remedies under the Federal Tort Claims

Act and has fully complied with all jurisdictional and statutory prerequisites and conditions

precedent to the commencement and prosecution of this lawsuit against the Defendant

United States of America.

9.5    Plaintiffs claimed $31,000,000 in damages in his administrative claim and seeks damages in

such amount here.

                                        CONCLUSION

Plaintiffs request that Defendant be cited to appear and answer this Complaint; that upon final

trial, the Plaintiffs have judgment against Defendant, for the amount of actual damages and for

other and different amounts as they shall show by proper amendment before trial; for post-

judgment interest at the applicable legal rate; for all Court costs incurred in this litigation; and

for such other relief, at law and in equity, both general and special, to which Plaintiffs may

show themselves entitled to and to which the Court believes them deserving.

                                                   Respectfully submitted,

                                                   ____/s/ Brett Reynolds______________
                                                   BRETT T. REYNOLDS
                                                   Federal Bar No. 19994
                                                   State Bar No. 16795500
                                                   btreynolds@btrlaw.com
                                                   BRETT REYNOLDS & ASSOCIATES, P.C.
                                                   1250 NE Loop 410, Suite 310
                                                   San Antonio, Texas 78209
                                                   (210) 805-9799 – Telephone
                                                   (210) 455-2434 – Facsimile
                                                   ATTORNEY FOR PLAINTIFF




                                                    33
